As filed with the Securities and Exchange Commission on March14, 2014 File No. 333-106971 File No. 811-21399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 21 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 22 [ X ] (Check appropriate box or boxes.) THE AEGIS FUNDS (Exact Name of Registrant) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of Principal Executive Office) Registrant's Telephone Number (703) 528-7788 Mr. Scott L. Barbee 6862 Elm Street, Suite 830 McLean, VA 22101 (Name and Address of Agent for Service) Copy to: Paul M. Miller, Esq. Seward & Kissel LLP treet NW Washington, DC 20001 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 21 to The Aegis Funds (the “Trust”) Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.20 on FormN-1A filed February26,2014.This PEANo.21 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.20 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for effectiveness of this Amendment to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of McLean in the Commonwealth of Virginia on March 13, 2014. THE AEGIS FUNDS By:/s/ Scott L. Barbee Scott L. Barbee President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Scott L. Barbee President, Trustee March 13, 2014 Scott L. Barbee (Principal Executive Officer) /s/ Sarah Q. Zhang Secretary, Treasurer March 13, 2014 Sarah Q. Zhang (Principal Financial Officer) Eskander Matta* Trustee March 13, 2014 Eskander Matta David A. Giannini* Trustee March 13, 2014 David A. Giannini V. Scott Soler* Trustee March 13, 2014 V. Scott Soler By: /s/ Scott L. Barbee Scott L. Barbee Attorney-in-Fact pursuant to the Powers of Attorney previously filed and incorporated by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
